                                                                                                    Entered on Docket
                                                                                                    September 09, 2020
                                                                                                    EDWARD J. EMMONS, CLERK
                                                                                                    U.S. BANKRUPTCY COURT
                                                                                                    NORTHERN DISTRICT OF CALIFORNIA



                                             1
                                                                                              The following constitutes the order of the Court.
                                             2                                                Signed: September 9, 2020

                                             3
                                             4                            UNITED STATES BANKRUPTCY COURT
                                                                                       _________________________________________________
                                             5                            NORTHERN DISTRICT   OF CALIFORNIA
                                                                                       M. Elaine Hammond
                                                                                                U.S. Bankruptcy Judge
                                             6
                                                                                                  )     Case No. 15-50801 MEH
                                             7     In re                                          )
                                                                                                  )     Chapter 11
                                             8     Robert S. Brower, Sr.,                         )
                                                                                                  )
                                             9                                                    )
                                                                                                  )
                                            10                                                    )
UNITED STATES BANKRUPTCY COURT




                                                                                                  )
  for the Northern District of California




                                            11                                 Debtor.            )
                                                                                                  )
                                            12                                                    )     Adv. No. 17-5044
                                                                                                  )
                                            13     MUFG Union Bank, N.A.,                         )
                                                                                                  )
                                            14                                Plaintiff.          )
                                                                                                  )
                                            15     v.                                             )
                                                                                                  )     Video Trial
                                            16     Robert S. Brower, Sr., Coastal Cypress         )     Date: September 2, 2020
                                                                                                  )     Time: 9:00 a.m.
                                            17     Corporation, a California corporation, Wilfred )
                                                                                                  )
                                            18     "Butch" Lindley, Patricia Brower, American )
                                                                                                  )
                                            19     Commercial Properties, Inc., a Nevada          )
                                                                                                  )
                                            20     corporation, Anthony Nobles, Richard           )
                                                                                                  )
                                            21     Babcock, Patricia Brower Trust, and Coastal )
                                                                                                  )
                                            22     Cypress Corporation, a Delaware corporation, )
                                                                                                  )
                                            23                                                    )
                                                                                                  )
                                            24                               Defendants.          )
                                                                                                  )
                                            25                                                    )
                                            26                                              JUDGMENT
                                            27             For the reasons stated in the Order After Trial entered contemporaneously herewith,
                                            28     Judgment is granted in Plaintiff’s favor as to its claim. The 50,000 Coastal shares issued to

                                                                                                1

                                                 Case: 17-05044      Doc# 159     Filed: 09/09/20        Entered: 09/09/20 14:13:26     Page 1 of
                                                                                               3
                                             1     Nobles and the 125,000 Coastal shares issued to Patricia Brower, and subsequently
                                             2     transferred to the Patricia Brower Trust, are void for lack of consideration, pursuant to
                                             3     California Corporation Code § 409.
                                             4                                       **END OF JUDGMENT**
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                                                                2

                                                 Case: 17-05044      Doc# 159      Filed: 09/09/20     Entered: 09/09/20 14:13:26        Page 2 of
                                                                                                3
                                             1                                  COURT SERVICE LIST
                                             2     Via ECF:
                                             3     All ECF Recipients
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                                                         3

                                                 Case: 17-05044    Doc# 159   Filed: 09/09/20   Entered: 09/09/20 14:13:26   Page 3 of
                                                                                           3
